Citation Nr: 0939413	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-04 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for service-
connected posttraumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling from November 25, 2003 to 
May 15, 2005, and 50 percent disabling beginning May 16, 
2005.

2.  Entitlement to service connection for erectile 
dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Hachey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (the RO).

The Veteran presented testimony before the undersigned in 
March 2008.  A transcript of this hearing has been associated 
with his VA claims folder.  

The issue of service connection for erectile dysfunction is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD is manifested by significant anger and 
irritability, mood swings, social isolation, depression, 
compulsive behaviors, obsessional rituals and considerable 
difficultly in maintaining both professional and personal 
relationships.  


CONCLUSION OF LAW

The criteria for an initial 70 percent disability rating for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's contention that his 
service-connected PTSD warrants a higher initial disability 
rating than the 30 and 50 percent ratings currently assigned.  
He specifically argues that his PTSD is productive of 
significant anger and irritability, which has severely 
strained his personal and professional relationships.

The Board will first discuss VA's compliance with the notice 
and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) before addressing the merits of 
the Veteran's claim for an increased initial rating for PTSD.

I.  Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1) 
(2008).  The VCAA notice requirements apply to all five 
elements of a claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA has satisfied its VCAA duty to notify obligations with 
respect to the Veteran's claim for an increased initial 
rating for PTSD.  The United States Court of Appeals for 
Veterans Claims (Court) has held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the instant appeal stems from the Veteran's 
disagreement with the initial disability rating assigned for 
PTSD following the grant of service connection, VA's duty to 
notify has been satisfied with respect to this issue.  Id.; 
see also 38 C.F.R. § 3.159(b)(3) (2008).

All relevant evidence necessary for an equitable resolution 
of the Veteran's increased initial rating claim has also been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA outpatient treatment records, 
private treatment records, the reports of multiple VA 
psychiatric examinations, statements from the Veteran's 
daughter and former spouse, and the transcript of a March 
2008 hearing before the undersigned.  Following the most 
recent Supplemental Statement of the Case (SSOC), the Veteran 
also submitted additional evidence in the form of a police 
report, additional VA outpatient treatment records, and an 
April 2009 statement from one of his treating VA social 
workers.  He has waived review of this evidence by the AOJ.  
See 38 C.F.R. § 20.1304(c) (2008).  The Veteran and his 
representative have not identified any other outstanding 
relevant evidence.

Accordingly, appellate review may proceed without prejudice 
to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Evaluation of PTSD

The Veteran was initially granted service connection for PTSD 
in a March 2005 rating decision.  A 30 percent disability 
rating was assigned, effective November 25, 2003.  The rating 
was subsequently increased to 50 percent, effective May 16, 
2005, in an October 2005 rating decision issued during the 
course of the instant appeal.  The Veteran maintains that an 
even higher rating is warranted.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

The Veteran's PTSD is currently evaluated under 38 C.F.R. § 
4.130, Diagnostic Code 9411.  A 70 percent rating is assigned 
for PTSD under Diagnostic Code 9411 where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or the inability to establish 
and maintain effective relationships.

After reviewing the medical and lay evidence of record, the 
Board finds the Veteran's PTSD symptoms to be congruent with 
the criteria for a 70 percent rating outlined above.  
Multiple VA examination reports and the Veteran's outpatient 
treatment records consistently note his significant problems 
with mood swings, unprovoked irritability, and "explosive" 
anger.  These symptoms have led to frequent confrontation 
with others and periods of violence.  The March 2006 VA 
examiner specifically noted that the Veteran has bouts of 
"uncontrolled rage . . . usually ending in breaking objects, 
punching objects with his fists[,] or kick[ing] objects."  
The same examiner described the Veteran as "coiled, 
malevolent, explosive, [and] covertly menacing," and as 
exhibiting "bristling hostility."  

The Veteran's difficulty with anger and irritability has led 
him to quit or be fired from several jobs over the years, 
usually as a result of conflict with supervisors and 
coworkers.  See Board Hearing Tr. at 4.  Although the Veteran 
has been working as a hotel maintenance man for the past 
three years, his problems with anger have also affected him 
in that capacity.  The Veteran noted that he mostly works by 
himself in his current position and that he would have 
considerable difficulty if he had to interact with other 
people on the job.  Id. at 3, 11.  Even working largely by 
himself, the Veteran reported to the August 2007 VA examiner 
that he often has to leave the hotel or spend time alone on 
the hotel's roof to avoid taking his anger out on coworkers 
or hotel guests.  L.W., the general manager of the hotel, 
submitted a letter in October 2007 noting similar behavior on 
the part of the Veteran.  L.W. also noted that the Veteran 
"can become very stressful because of his job" and that she 
often has to "take him to the side and talk to him to try 
and calm him down."

The Veteran's anger management problems have also led to 
significant problems with maintaining personal relationships 
outside of the workplace.  The medical evidence consistently 
notes that the Veteran "leads an isolated life," avoids 
contact with others for fear of confrontation, has no close 
friends, and a strained relationship with his girlfriend and 
daughter.  The Veteran's former spouse submitted a letter in 
December 2003 indicating that his volatile temper and anger 
problems led her to terminate their marriage.  He 
participates in essentially no social activities outside of 
exercising at a local gym.  See Board Hearing Tr. at 3.  

In addition to social and occupational impairment, the 
Veteran has also routinely reported compulsive behaviors and 
obsessional rituals which interfere with routine activities.  
In an April 2009 letter, W.J.E., one of the Veteran's VA 
social workers, noted that such ritualistic behaviors 
"consume him daily."  For example, the Veteran has 
indicated that he arranges and rearranges items on 
countertops so that they are perfectly "on the square," and 
insists that his clothes hangers not touch each other and 
that they be equally spaced one inch apart.  He also 
indicated that he sometimes has to return home from work to 
check that cupboard or refrigerator doors are closed.  Upon 
returning home, the Veteran further noted that he has to go 
through every room and check every closet to make sure that 
he is alone.  See Board Hearing Tr. at 5.

Moreover, the Veteran has noted frequent thoughts of suicide, 
serious bouts of depression, and fear that he might seriously 
hurt someone while in the throes of anger.  The Veteran's 
Global Assessment of Functioning (GAF) scores have primarily 
ranged from the mid-40s to the mid-50s, albeit with some 
scores slightly higher.  GAF scores in this range are 
consistent with moderate to serious impairment in social and 
occupational functioning.  See American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).

Given the Veteran's significant problems with anger and 
irritability, social isolation, compulsive behavior, 
obsessional rituals, and difficulty in maintaining both 
personal and professional relationships, the criteria for a 
70 percent disability rating for PTSD have been satisfied.  

The Veteran's PTSD symptoms do not, however, warrant the 
assignment of an even higher 100 percent rating.  A 100 
percent rating is assigned for PTSD under Diagnostic Code 
9411 where there is total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

Although the Veteran's PTSD is productive of occupational and 
social impairment, such impairment is not total as required 
for a 100 percent rating.  As noted above, the Veteran has 
been working in his current position as a hotel maintenance 
man for over three years.  Prior to accepting this position, 
the Veteran was consistently employed despite having to 
change jobs after quitting or being fired from certain 
positions after conflict with coworkers.  In this respect, 
the Board acknowledges that an April 2009 letter from one of 
the Veteran's VA social workers states that he "is unable to 
maintain substantial gainful employment."  However, given 
the Veteran's regular employment over the years, including 
his current position of over three year's duration, the 
social worker's statement appears to be inaccurate.  Indeed, 
the same social worker acknowledged that the Veteran is 
currently employed.  

Total social impairment has also not been demonstrated so as 
to warrant a 100 percent rating for PTSD.  While the 
Veteran's social contacts are limited, the record indicates 
that he has a girlfriend and is involved in the life of his 
daughter and grandchild.  

The Veteran has also not exhibited other symptoms congruent 
with a 100 percent rating.  While the Veteran has voiced 
having thoughts of suicide and fearing that he might hurt 
others when angered, no suicide attempts have been noted in 
the medical record and outbursts of violence toward others 
have been relatively few in number.  Persistent danger of the 
Veteran hurting himself or others has not been shown.  
Outpatient treatment records also consistently note no 
impairment in thought processes, communication, hygiene, 
grossly inappropriate behavior, or the inability to perform 
the activities of daily living.  Moreover, with the exception 
of treatment records dated in January 2004, no hallucinations 
or delusions have been reported.  Additionally, although the 
Veteran complains of having memory loss, treatment records 
and VA examinations consistently note either no memory loss 
or at most only mild memory loss.  The Veteran has not 
exhibited memory loss for names of close relatives, his 
occupation, or name.

In short, while the Veteran's PTSD is productive of 
occupational and social impairment consistent with a 70 
percent rating.  The criteria for a higher 100 percent rating 
have not been shown.

The Board has also considered whether staged ratings are 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (holding that at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged 
ratings").  In this regard, the Board again notes that the 
RO assigned the Veteran a 30 percent rating for PTSD prior to 
May 16, 2005, and a 50 percent rating thereafter.  The Board, 
however, finds that the Veteran's PSTD symptoms have been 
consistent with a 70 percent rating for the entire relevant 
time period here on appeal.  The Veteran's key PTSD symptoms, 
particularly his problems with anger, irritability, and 
social isolation have been longstanding in nature, and the 
record does not indicate any significant increase or decrease 
in such symptoms during the appeal period.  Moreover, as 
explained above, symptoms warranting a 100 percent rating 
have not been shown.  Accordingly, staged ratings are not 
warranted and the 70 percent rating the Board has assigned is 
appropriate for the entire period here on appeal.  

Lastly, the Board has considered whether referral for an 
extraschedular rating is appropriate.  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (2008).  Related 
factors include "marked interference with employment" and 
"frequent periods of hospitalization".  Id.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step - a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

As noted above, the Veteran's symptoms primarily involve 
anger, irritability, mood swings, depression, compulsive 
behaviors, obsessional rituals, and difficulty in maintaining 
professional and personal relationships.  Such impairment is 
specifically contemplated by the rating criteria.  The rating 
criteria as outlined in Diagnostic Code 9411 therefore 
reasonably describe the Veteran's disability.  

The Veteran's service-connected PTSD has also not resulted in 
frequent hospitalization.  All treatment has been conducted 
on an outpatient basis.  Moreover, marked interference with 
employment has not been shown.  Although the Veteran has had 
difficulty interacting with supervisors and coworkers over 
the years, he has held consistent employment and has worked 
at his most recent job for over three years.  To the extent 
that the Veteran's anger management problems and difficulty 
interacting with others affect him in the workplace, such 
symptoms are specifically contemplated in the 70 percent 
rating the Board has assigned.  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, referral of this issue to 
appropriate VA officials for consideration of an 
extraschedular evaluation is not warranted.  

In summary, the evidence supports an initial rating of 70 
percent, and no higher, for the Veteran's PTSD.  To that 
extent, the appeal is granted.


ORDER

An initial 70 percent disability rating for PTSD is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.


REMAND

The Veteran also seeks service connection for erectile 
dysfunction, which he claims is secondary to his service-
connected PTSD.  He specifically maintains that his erectile 
dysfunction was either directly caused by PTSD, or that such 
was caused by medications used to treat the condition.  

The Veteran was afforded a VA genitourinary examination to 
assess the nature and etiology of his claimed erectile 
dysfunction in May 2006.  After conducting a physical 
examination of the Veteran, the examiner concluded that the 
Veteran's erectile dysfunction was not likely to have been 
caused by medication taken by the Veteran to treat PTSD.  The 
examiner did not, however, render an opinion as to whether 
the Veteran's erectile dysfunction was either caused or 
aggravated by PTSD itself.  The remainder of the medical 
evidence of record also fails to adequately address the 
relationship between the Veteran's erectile dysfunction and 
PTSD.  Because such opinion is critical to the eventual 
resolution of the Veteran's service-connection claim for 
erectile dysfunction, the case must again be remanded so that 
an examination can be conducted and more complete etiological 
opinion obtained.

Accordingly, the case is REMANDED for the following action:

1.  After completing any additional 
development deemed necessary, schedule 
the Veteran for an examination to 
determine the nature and etiology of his 
claimed erectile dysfunction.  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  After conducting 
an examination of the Veteran and 
performing any clinically-indicated 
diagnostic testing, the examiner should 
address the following questions:

(a.) Is it at least as likely as not (50 
percent or greater) that the Veteran's 
erectile dysfunction is causally related 
to his service-connected PTSD?

(b.) Is it at least as likely as not (50 
percent or greater) that the Veteran's 
erectile dysfunction was aggravated 
beyond the normal course of the condition 
by his service-connected PTSD?

(c.) Is it at least as likely as not (50 
percent or greater) that the Veteran's 
erectile dysfunction was caused by 
medications used to treat his service-
connected PTSD?

(d.) Is it at least as likely as not (50 
percent or greater) that the Veteran's 
erectile dysfunction was aggravated 
beyond the normal course of the condition 
by medications used to treat his service-
connected PTSD?

A report of the examination should be 
prepared and associated with the 
Veteran's VA claims folder.  The examiner 
is requested to explain any opinion 
provided, and to include supporting 
references to the Veteran's medical 
record.

2.  Thereafter, readjudicate the issue of 
service connection for erectile 
dysfunction.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
and be afforded a reasonable opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Laura H. Eskenazi
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


